Citation Nr: 1451978	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to February 2001.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


REMAND

The Veteran asserts that his service-connected lumbosacral strain disability is more severe than rated by the current 20 percent disability rating.   The Veteran last underwent VA examination of the disability in October 2010.  More than four years has passed since that examination.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's service-connected lumbosacral strain disability on appeal, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, it appears that there may be outstanding private medical records, to include those from C.L. Pollen, D.O., in July 2010 and the Centura Health Emergency Department from July 2010 that are not associated with the claims file.  Therefore, on remand, the Veteran should be requested to submit a copy of these pertinent private medical records or authorize VA to request them.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal.  Specifically, request the Veteran to submit authorization to obtain all private medical records from C.L. Pollen, D.O., and Centura Health Emergency Department.  The Veteran should be advised that in the alternative, he may obtain and submit those records.  

2.  Then, schedule the Veteran for a VA spine examination to determine the severity of the service-connected lumbosacral strain.  The examiner must review the record and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail. 

(a) The examiner should conduct range of motion testing of the back, expressed in degrees. 

(b) The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess motion, excess fatigability, or incoordination associated with the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(c) The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

(d) The examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable. 

(e) The examiner should state whether or not the Veteran has had any incapacitating episodes and their duration.  An incapacitating episode is a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician. 

(f) All neurological manifestations of the Veteran's service-connected back disability should be described in detail.

(g) State what impact, if any, the Veteran's lumbosacral strain disability has on his occupational functioning and daily living. 

3.  Then, readjudicate the claim, to include consideration of whether a separate rating for neurological manifestations is warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

